CHAMBERS COUNTY DISTRICT CLERK


                                                                                           FILED IN
                                                                                    14th COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    1/24/2017 1:57:26 PM
                                                                                    CHRISTOPHER A. PRINE
                                                                                             Clerk
        PATTI L. HENRY                                                         P.O. DRAWERNN
        DISTRICT CLERK                                                        ANAHUAC, TEXAS 77514
        (409) 267-2432 OFFICE                                                 (409) 267-8209 - FAX NO.
                                             NOTICE OF APPEAL
                                         ASSIGNMENT OF COURT

                                             January 24, 2017

        VIA TAMES PORTAL


        TO:    Fourteenth Court of Appeals
               301 Fannin, Room 245
               Houston, TX 77002

        FROM: Patti L. Henry, District Clerk, Chambers County, Texas

        RE: Cause No. CV22844; Styled: In the Matter of the Marriage of Thomas Chad Emerson and Amber
        Raquel Emerson; In the 344th District Court of Chambers County, Texas

        DATE OF JUDGMENT: December S, 2016
        NOTICE OF APPEAL FILED: January 24, 2017

      The above case was assigned to your Court on the 24rn   Day of January A. D. 2017., by the Clerk of the
      District Court of Chambers County, Texas.




Cc:     Howard M. Kahn
        Attorney at Law
        P.O. Box 3466
        Houston, Texas 77253
        Howard@LoneStarLawyers.com

        Bruce Baughman
        Attorney At Law
        1109 West Baker Road
        Baytown, Texas 77521
        baughmanlawoffice@gmail.com
                                                                    Filed
                                                                 1/24/2017 9:41 :16 AM



                                    No. 22844

IN THE MATTER                            §
OF THE MARRIAGE                          §
                                         §
THOMAS CHAD EMERSON                      §   CHAMBERS COUNTY, TEXAS
    AND                                  §
AMBER RAQUEL EMERSON                     §   344rn JUDICIAL DISTRICT

                                 Notice of Appeal

       Please take notice of Amber Raquel Emerson's Notice of Appeal of the
court's Order dated December 5, 2016 resolving Movant Amber Raquel
Emerson's Motion for Enforcement and\or Clarification and Order Sealing
Records rendered on January 12, 2017. The Appeal is to either the 1st or 14th Court
of Appeals. Attached it the Accepted Notice of Appeal from the Appellate Clerk.

                                Respectfully submitted
                                /s/ Howard Kahn
                                Howard M. Kahn, SBN 11072500
                                POB 3466
                                Houston, Texas 77253
                                713-572-5246; 713-572-5248 fax
                                Howard@LoneStarLawyers.com

                              Certificate of Service

      I certify I caused this Instrument to be served on opposing counsel through
the court's electronic system.

Bruce Baughman
1109 West Baker Road
Baytown, Texas 77521
281-422-0538
baughmanlawoffice@gmail.com

Dated 2017-01-24                      /s/ Howard M. Kahn
                                      Howard M. Kahn
                                                                                            £




Ii
                                                                       FIRST COURT OF APPE
                                                                               HOUSTON, TE
                                                                             1/20/2017 5:06:4!
                                                                            CHRISTOPHER Pl
                                                                                           CL


                                      No.

                                  In the
                       _ _ _ _ _ _ Court of Appeals
                                 Houston
                              State of Texas

                   From the 344th Judicial District Court of
                             Chambers County
                                  No. 22844


                     Raquel Amber Emerson, Appellant
                                   v.
                     Thomas Chad Emerson, Appellee,


                              Notice of Appeal




                             Oral Argument Requested




     Amber R. Emerson v.                               Amber Raquel Emerson's
     Thomas Chad Emerson                                      Notice of Appeal
j
j
                               Notice of Appeal

    TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         Pursuant to Rule 25.l(d), TRAP,

    1.   The trial court is the 344th Judicial District Court of Chambers County,
         Texas, No. CV22844.

    2.   The date of the Order appealed from: December 5, 2016.
         The date of the Oral Order appealed from: January 12, 2017.

    3.   Amber Raquel Emerson appeals the Order rendered on December 5, 2016
         and the oral Order pronounced on January 12, 2017.

    4.   The Appeal is taken to either the First or Fourteenth Court of Appeals.

    5.   Amber Raquel Emerson is the name of the party filing this Notice of
         Appeal.

                                  Respectfully submitted,
                                  /s/ Howard M. Kahn
                                  Howard M. Kahn, SBN: 11072500
                                  POB 3466
                                  Houston, Texas 77253
                                  713-572-5246
                                  713-572-5248 fax
                                  Howard@LoneStarLawyers.com
                                  Attorney for Amber Raquel Emerson




    Amber R. Emerson v.                                         Amber Raquel Emerson's
    Thomas Chad Emerson               Page 2 of 3                      Notice of Appeal
                               Certificate of Service

      I certify I caused a true and correct copy of this Instrument to opposing
counsel via the court's electronic notification and service system.

Bruce Baughman
1109 West Baker Road
Baytown, Texas 77521
281-422-0538
baughmanlawoffice@gmail.com
Attorney for Thomas Chad Emerson

Dated 2017-01-20                       Isl Howard M. Kahn
                                       Howard M. Kahn




Amber R. Emerson v.                                           Amber Raquel Emerson's
Thomas Chad Emerson                 Page 3 of 3                      Notice of Appeal
                                          No. C\122844

TN THE MATTER OF                                             lN THE DISTRICT COURT OF
THE MARRIAGE OF

THOMAS CHAD' EMERSON
AND
AMBER RAQUEL EMERSON                                         CHAMBERS COUNTY, TEXAS

AND TN THE INTEREST         or
HALEY REESE EMERSON AND
THOMAS CHANDLER EMERSON                                      344 rn JUDICIAL DISTRICT

                                            ORDER

       On November 7, 20 J6, an agreed sell Iement was entered into by the parties. Respondent

was ordered to refinance the home located at 1334 Ben Mar Overlook, Baytown, Texas, and then

to pay into the registry of the court all proceeds from the refinancing of the above home.

       On November 24, 20 I 6, the Court ordered check number J50883 in the amount of

$31,051.00 and check number 150881 in the amount of$597.67 into the registry of the court. A

total amount of the refinance ordered into the registry of the court was $31,648.67.

       Pursuant to the agreed settlement, the Court now orders that $3 I ,055.00 be tendered to

Amber Raquel Emerson from the registry of the court. The remaining funds of $593 .67 are to be

tendered to Thomas Chad Emerson.

       As part of the agreement, attorney's fees were to be determined by the Court. After a

thoughtful consideration with regard to the reasonableness and necessity of the attorney's fees,

the Court concludes that most attorney's fees excluding the original filing for enforcement by the

Petitioner were not reasonable and/or were not necessary to resolve the issue before the Court.

Thus, it is ordered that the Petitioner and Respondent pay their respective attorney's fees. No

post judgment interest is to be paid.

       IT IS ORDERED on this tlle S"' day of Deccz. 2016.                        ~

THISTHE     sf~D DAYOFU.c,.,.J~
A.D. 2o?k;Ar'.t:21'o·cLocK~M                 JUDGEPRCSING
                                                          ~6~
           PATTI L. HENRY
 D!S~NTY, TEXAS
BY                           DEPUTY
                                              NO. 22844


    IN THE MATTER OF                           §               IN THE DISTRICT COURT OF
    THE MARRIAGE OF                             §
                                                §
                                               §
    THOMAS CHAD EMERSON                        §               CHAMBERS COUNTY, TEX.AS
                                               §
    AND                                         §
                                                §
    AMBER RAQUEL EMERSON                        §              344TH JUDICIAL DISTRICT


     ORDER DENYING MOVANT AMBER R.\QllEL EMERSON'S MOTION FOR NEW
         TRIAL ON HER MOTION FOR ENFORCEMENT, ALTERNATIVELY
            CLARIFICATION FROM ORDER DATED DECEMBER 5, 2016


           On January 12, 2017, Movant Amber Raquel Emerson's Motion for New Trial on her

    Motion for Enforcement Alternatively Clarification from Order Dated December 5, 2016 came

    on to be heard.

           Movant, AMBER RAQUEL EMERSON, appeared in person and by attorney, HOWARD

    M. KAHN, and aru10unced ready.

           Respondent, THOMAS CHAD EMERSON, appeared in person and by attorney, BRUCE

    A. BAUGHMAN, and announced ready.

           The Court, having considered same, makes the following orders relative thereto:

           IT IS ORDERED that the Movant Amber Raquel Emerson's Motion for New Trial on her

    Motion for Enforcement, Alternatively Clarification from Order Dated December 5, 2016 and her

    request for attorney's fees is DENIED.

                                                     , 2017.




l
j
    APPROVED AS TO FORM:




I   BY:     HOWARD M. KAHN
            Post Office Box 3466
            Houston, Texas 77253
          . Telephone: (713) 572-5246
            Facsimile: (713) 572-5248
           E-Mai I: Howard@LoneStarLawyers.com
           Texas Bar Number: 11072500
           A ITORNEY FOR AMBER RAQlJEL EMERSON

    BRUCE A. BAUGHMAJ\:, P.C.




                   I       )
    BY:    BRUCE A~GHMAN
           I 109 West Baker Road
           Baytown, Texas 77521
           Telephone: (281) 422-0538
           E-Mail: baughmanlawofficei@.gmail.com
           Texas Bar Number: 01923 700
           AITORNEY FOR THOMAS CHAD EMERSON




I
J
j